RICE, J.
This action was brought by Abraham Denney to recover damages under the “two-mile limit law.” About seventeen years prior to the trial of the cause, Denney took possession of a certain tract of land located in Owyhee county, which land was at that time a portion of a military reservation. He inclosed the land with a fence. About five years thereafter, or about twelve years before the trial, he built a house and several corrals within the inclosure and used the same as a base from which he ranged his horses and cattle. The military reservation was subsequently abandoned. In the year 1909, the general land office notified the local land office at Boise that the abandoned military reservation was subject to disposition under the act of July 5, 1884, 23 Stats, at L. 103. It does not appear that Denney ever filed his notice and affidavit for possessory claim under Eev. Codes, secs. 4552-4556.
The statute under which this cause is prosecuted is Eev. Codes, sec. 1217, which reads as follows: “It is not lawful for any person owning or having charge of sheep to herd the same, or permit them to be herded, on the land or possessory claims of other persons, or to herd the same or permit them to graze within two miles of the dwelling-house of the owner or owners of such possessory claim.”
This being a constructive trespass provided for by statute, it is incumbent upon the plaintiff to bring himself within the terms of the statute. It is not contended that the sheep were herded or grazed on lands occupied by respondent. The action is founded upon the allegation that the sheep were herded and permitted to graze within two miles of the dwelling-house of respondent as the owner of a possessory claim.
The question as to whether the house upon -the claim was the dwelling-house of respondent was submitted to the jury *431under proper instructions. The jury found in favor of respondent. The evidence, though not conclusive, was sufficient to sustain the verdict in this respect.
It is necessary to determine, therefore, whether the inclosure of respondent was a possessory claim within the meaning of the statute. We find no statutory definition of the term “possessory claim.”
In none of the numerous two-mile limit cases decided by this court do we find the question presented in this ease discussed or decided. It is true that in the ease of Sifers v. Johnson, 7 Ida. 798, 97 Am. St. 271, 65 Pac. 709, 54 L. R. A. 785, the respondent, who was plaintiff in the court below, owned his farm in fee simple. The argument was made that the statute did not apply, for the reason that respondent owned the land upon which his dwelling-house was situated, and the same was not a possessory claim. In considering that argument the court said that “the legislature evidently intended to protect settlers from the injury and annoyance of having sheep herded and grazed around their habitations, whether they possessed the same absolutely and had title thereto, or held only by mere naked possession.” (See, also, Sweet v. Ballentyne, 8 Ida. 431, 69 Pac. 995.) In the case last cited it is said: “The statutes in question make it a trespass for the owner, or person having the charge of sheep, to graze or herd them within two miles of the dwelling of another.” In view of the issues involved in the above cases, we do not think the court intended to decide the question presented by this record. The language of the statute makes it unlawful to herd sheep or permit them to graze within two miles of a dwelling-house of the owner or owners of such possessory claim. Had the legislature intended that the statute should apply merely to the dwelling-house of other persons, doubtless it would have said so in so many words.
By the terms of the statute it is apparent that something more was meant than mere naked possession of a dwelling-house. We do not think the term “possessory claim” means simply the claim of possession, or, in other words, that one is the owner of a possessory claim because he claims to be *432in possession of a dwelling-house or a tract of land merely occupied by him. The more natural interpretation is that a possessory claim is a claim founded upon or growing out of possession. It was said in the case of Sweet v. Ballentyne, supra, that the statute was enacted in furtherance of the policy of our laws, both state and federal, to encourage the settlement of public lands and the building of homes thereon. The expression “owner of possessory claim,” therefore, would appear to include one who is in possession of land by reason of some title thereto, or who by reason of his settlement obtains some right, or one who can maintain his claim by reason of having complied with secs. 4552 to 4556 of the Rev. Codes.
Under the facts of this case, the respondent having entered upon the land after it had already been withdrawn as a military reservation, obtained no preference right to enter or to purchase by reason of his settlement of the land. (23 Stats. at L., c. 214, p. 103; Walsh v. Ford, 1 Alaska, 146.) The extent of his right was that of possession merely, and, as we have pointed out, it is not claimed that his possession was disturbed. Mere naked possession of land cannot be called a possessory claim under this statute.
We hold, therefore, that the respondent in this case has failed to show that he is the owner of a possessory claim within the meaning of Rev. Codes, sec. 1217.
The judgment is reversed. Costs awarded to appellants.
Budge, C. J., and Morgan, J., concur.